1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   STEVEN DWAYNE BROWN,                        )    Case No. CV 15-8924-FMO (JEM)
                                                 )
12                       Plaintiff,              )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   ANTHONY BAUDINO, et al.,                    )
                                                 )
15                       Defendants.             )
                                                 )
16

17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21   DATED: October 25, 2019                                /s/
                                                          FERNANDO M. OLGUIN
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
